Citation Nr: 1619519	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-39 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected status post total left knee replacement with degenerative arthritis (hereinafter a "left knee disability"). 

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing.  A transcript of this hearing is of record.

In March 2014, the Board granted service connection for tinnitus, and remanded, in pertinent part, the issues on appeal for additional development.  As discussed below, there has not been substantial compliance with the March 2014 remand instructions, so the matter must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the record, in a November 2014 rating decision, the Veteran was granted service connection for his bilateral hearing loss, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In March 2014, the Board remanded the issues on appeal to obtain VA examinations for the Veteran's claimed low back disability and bilateral hip disability and to obtain medical opinions as to the etiology of those disabilities on a direct or secondary basis.  The Board had found that the Veteran's previous July 2009 VA examinations were inadequate because the examiner had provided medical opinions without performing an examination of the Veteran's spine or hips.  For similar reasons, the Board finds that the Veteran's subsequently obtained September 2014 VA examination is also inadequate.  

At the September 2014 VA thoracolumbar spine examination, the examiner specifically noted "no" when responding to the question of whether the Veteran had now or had ever been diagnosed with a thoracolumbar spine condition.  This finding is in direct contradiction to an October 2012 private x-ray report, which revealed that the Veteran had moderate degenerative changes of the lumbar spine and a November 2012 VA CT scan report, which also revealed chronic degenerative changes in the spine.  The examiner also explicitly denied the existence of any diagnostic testing of the thoracolumbar spine, which as previously stated, is clearly inaccurate.  Furthermore, despite having found no current diagnosis, the examiner, in his rationale for his medical opinion, appeared to suggest that the Veteran had "most likely age related lumbar DDD."  Finally, the examiner provided medical opinions that addressed direct service connection and secondary service connection as to causation only.  Based on the above, the Board finds that the September 2014 VA examination is inadequate, because it provided medical opinions based on faulty findings.  In addition, the September 2014 VA examiner did not comply with the March 2014 remand instructions when he failed to address whether any current low back disability was aggravated by the Veteran's service-connected left knee disability.  Therefore, a remand is required to obtain a complete VA medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

At the September 2014 VA hip and thigh examination, the examiner noted "no" when responding to the question of whether the Veteran had now or had ever been diagnosed with a hip and/or thigh condition.  This finding is in direct contradiction to the November 2012 VA CT Scan report, which revealed chronic degenerative changes at the hips.  The examiner also explicitly denied the existence of any diagnostic testing of the hip, which as previously stated, is clearly inaccurate.  Finally, the examiner provided a medical opinion that specifically addressed direct service connection, but no opinion was provided as to secondary service connection on the basis of aggravation.  On the same basis as described above, the Board finds that the September 2014 VA examination is inadequate as the medical opinion is unreliable due to the erroneous objective findings noted in the report.  Moreover, the examiner failed to address whether any current bilateral hip disability was caused or aggravated by the Veteran's service-connected left knee disability, as directed by the March 2014 remand instructions.  Therefore, a remand is required to obtain an addendum.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records, including from the Bay Pines VA Health Center System dated from July 2014 to the present.  

2.  Then, obtain an addendum to the September 2014 VA examination report from the VA examiner or other suitably qualified examiner to determine whether any current low back or bilateral hip disability is etiologically related to the Veteran's active service or to a service-connected disability.  Provide the examiner with the claims file, including a copy of this REMAND.  The examiner should review the claims file and this Remand.  The examiner should provide an opinion based on the low back and bilateral hip diagnoses of record referenced above regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is etiologically related to an in-service injury, disease, or event, to include bending over aircraft to load bombs and rocket pods, and marching;

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is (1) proximately due to the Veteran's service-connected status post-total left knee replacement, or (2) permanently worsened (aggravated) by the Veteran's service-connected status post-total left knee replacement. 

c) whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hip disability is etiologically related to an in-service injury, disease, or event; and

d) whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hip disability is (1) proximately due to the Veteran's service-connected status post-total left knee replacement, or (2) permanently worsened (aggravated) by the Veteran's service-connected status post-total left knee replacement.

The opinion must include the medical basis for any diagnoses and a complete medical rationale.  The examiner is specifically asked to address the October 2012 and November 2012 diagnostic testing findings related to the Veteran's lumbar spine and bilateral hips.  Please consider the Veteran's statements regarding the onset and duration of his symptoms.

3.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




